DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
2.         Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.      Claims 1-18 drawn to a method performed by a relationship-analysis system employed by a relationship- evaluation-and-management system that collects data by monitoring an interaction or transaction of two parties, the relationship-analysis system having one or more processors, one or more memories, and one or more mass-storage devices (class/subclass G06F 19/00).
II.    Claims 19-31, drawn to a method for a semi-automated, distributed interactive relationship-counseling system comprising: one or more processor-controlled, video-enabled user devices employed by a pair of participants and running a relationship-counseling application (class/subclass G16H 80/00).

3.   The inventions are distinct, each from the other because of the following reasons:Inventions I and II, are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together, or they have different modes of operation, or they have different functions, or they have different effects  (MPEP § 806.04, MPEP § 808.01).  In the instant case, the different inventions have different functions and different effects. For example, Invention I related to a method performed by a relationship-analysis system employed by a relationship- evaluation-and-management system that collects data by monitoring an interaction or transaction of two parties, the relationship-analysis system having one or more processors, one or more memories, and one or more mass-storage devices; Invention II related to a semi-automated, distributed interactive relationship-counseling system comprising: one or more processor-controlled, video-enabled user devices employed by a pair of participants and running a relationship-counseling application; Thus, Invention of group I is not required Invention of group II, and each invention has different class/subclass. That clearly indicates that the two inventions have different functions as well as different effects.
4.   Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor ship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventor ship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
5.   Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, these inventions are distinct for the reasons given above and the search required for each Group is not required for other Group, and these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper. 
  6.   During a telephone conversation with applicant’s representative, Robert W. Bergstrom, on 08/17/2022 a provisional election was made to prosecute the invention of Group II, claims 19-31. Affirmation of this election must be made by applicant in responding to this office action. Claims 1-18 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. 

Double Patenting
3.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


        Claims 19-31 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims of the U.S. Patent No. 10,681,311.  Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claim of U.S. Patent No. 10,681,311, and independent claim of the present application share the following: a semi-automated, distributed interactive relationship-counseling system comprising: one or more processor-controlled, video-enabled user devices employed by a pair of participants and running a relationship-counseling application; a server that includes a user-interface subsystem, a client server communications subsystem, a synchronization-and-analytics subsystem, an analysis subsystem, and a session controller; and control programs executing on the server and one or more processor-controlled. video- enabled user devices that control the semi-automated, distributed interactive relationship- counseling system to provide a first-phase real-time audio/video session during which the participants discuss one or more topics, generate a recording of synchronized audio, video, and physiology signals that are collected from both participants; synchronize and mapping the collected audio, video, and physiology signals to a single high precision reference clock, 39output the synchronized audio, video. and physiology signals to the one or more user devices that preserve timing relationships between the synchronized signals while providing a second-phase real-time audio video session between the participants, and provide relationship-counseling outputs to the participants following the second- phase real-time audio/video session.                                                      

             Conclusion                    
           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2651